DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11-17-2020, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Nishimura (US 2016/0112025) disclosed: a multiplexer including: a first filter connected between a common terminal and a first terminal; a second filter connected between the common terminal and a second terminal and having a passband lower in frequency than a passband of the first filter; and a resonant circuit including: a first inductor and a capacitor connected in series between a first end and a second end of the resonant circuit, the first end being coupled to a node at which the common terminal diverges into the first filter and the second filter, the second end being coupled to the first filter, and a second inductor connected in parallel to the first inductor and the capacitor between the first end and the second end, wherein the passband of the first filter is higher in frequency than an antiresonant frequency of the resonant circuit (fig. 1, page 1, par [0005, 0024]). And 
Satoh (US 2017/0331457) disclosed: a filter including: an input terminal; an output terminal; and a ladder circuit that includes one or more series acoustic wave resonators connected in series between the input terminal and the output terminal and one or more parallel acoustic wave resonators connected in parallel between the input terminal and the output terminal, and in which characteristic impedance of at least one point in a pathway between the input terminal and the output terminal in a passband is greater than at least one of input impedance of the input terminal and output impedance of the output terminal in the passband, and the ladder-type filter functions as a bandpass filter by, for example, making the resonant frequencies slightly different between the series resonators S1 through S4 and the parallel resonators P1 through P4 (for example, Japanese Patent Application Publication No. 5-183380). The passband has a center frequency fo, the attenuation of the passband corresponds to insertion loss IL, and the attenuation of the blocking band corresponds to out-of-passband suppression ATT (fig. 4A-B, page 1, par [0006, 0038]).
The above prior art of record, however, fail to disclose or render obvious: A multiplexer, comprising: a common terminal; a first acoustic wave filter having a first pass band, and comprising a first input/output terminal connected to the common terminal; a second acoustic wave filter having a second pass band, and comprising a second input/output terminal connected to the common terminal, the second pass band being higher in frequency than the first pass band; an inductance element; and a first capacitance element, wherein: the first acoustic wave filter comprises a parallel resonator having a first end that is connected to the first input/output terminal and a second end that is connected to a ground electrode, the first input/output terminal being connected to the common terminal via the inductance element, and the first capacitance element is connected between a signal path and the ground electrode, the signal path being between the first end of the parallel resonator and the inductance element, as specified in the claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        May 12, 2022